  Case 2:18-cv-00113-LGW-BWC Document 25 Filed 04/24/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION

 SAMUEL WILSON; and PENNY RUSSELL,

                   Plaintiffs,                               CIVIL ACTION NO.: 2:18-cv-113

         v.

 GLYNN COUNTY SCHOOL DISTRICT,

                   Defendant.

                                             ORDER

       This matter is before the Court on the parties’ Joint Motion to stay Proceedings. Doc. 24.

The parties state Plaintiff Wilson recently underwent surgery, and his doctors have not cleared

him for any activity, including the sitting of his deposition. The parties also state Plaintiff

Wilson’s deposition had been scheduled to be taken prior to the current deadline and would have

been taken but for his medical procedure. Id. at 1–2. The parties seek a stay in the proceedings

of this case. After careful consideration and for good cause shown, the Court GRANTS the

parties’ Motion.

       THEREFORE, IT IS HEREBY ORDERED that the Rule 26 discovery deadlines and

obligations in this case are STAYED up to and including May 31, 2019. The Court also

ORDERS the parties to notify the Court of Plaintiff Wilson’s status and whether his deposition

has been scheduled on or before May 31, 2019.

       SO ORDERED, this 24th day of April, 2019.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
